t c memo united_states tax_court michael w bethea petitioner v commissioner of internal revenue respondent docket no 7957-02l filed date michael w bethea pro_se linda j wise and robert w west for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty under sec_6673 the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court should impose a penalty under sec_6673 background petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year on the return petitioner reported dollar_figure of wage income as reflected in an attached form_w-2 wage and tax statement he then entered on all other lines of the return with the exception of showing dollar_figure in federal_income_tax withheld dollar_figure in estimated_tax payments and a corresponding dollar_figure as the total payments amount overpaid and amount to be refunded to him petitioner also enclosed with the return a typed statement challenging his duty to file returns and to pay tax respondent computed petitioner’s tax_liability on the basis of the form_w-2 income and assessed the resultant dollar_figure unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure given that petitioner’s return reported his wages and attached the supporting form_w-2 but showed zero in tax respondent apparently calculated and assessed the tax pursuant to sec_6213 as arising from a mathematical_or_clerical_error the record does not reflect that petitioner ever requested an abatement of this assessment see sec_6213 or otherwise disputed the assessment either before the office of appeals or in the instant judicial proceeding accordingly the propriety of continued respondent then applied the reported dollar_figure in estimated_tax and withholding credits as follows income_tax_liability dollar_figure credited to unpaid balance on income_tax dollar_figure credited to unpaid balance on income_tax dollar_figure dollar_figure refunded to petitioner thereafter on date respondent issued to petitioner a notice_of_deficiency for the year the notice reflected a deficiency of dollar_figure stemming from dollar_figure in unreported income shown on forms and an accuracy-related_penalty under sec_6662 of dollar_figure in response petitioner mailed to respondent a letter dated date acknowledging his right to file a petition with the tax_court but stating among other things before i file pay or do anything with respect to this ‘notices’ i must first establish whether or not it was sent pursuant to law whether sic not is sic has the ‘force and effect or sic law ’ and whether gwen a krauss director of the irs service_center had any authority to send me the notice in the first place petitioner did not file with the court a petition contesting the deficiency_notice on date respondent assessed the dollar_figure deficiency and the dollar_figure penalty as well as dollar_figure of interest and sent to petitioner a notice of the continued the dollar_figure assessment is not before us we therefore construe petitioner’s arguments as pertaining solely to the subsequent assessment discussed hereafter balance due an additional notice of balance due was sent on date on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to the unpaid liabilities for petitioner returned to respondent a completed and signed form request for a collection_due_process_hearing with an attachment in which he disputed among other things his receipt and or the validity of the underlying tax_liability the notice_of_deficiency the assessment and the notice_and_demand for payment a hearing was conducted on date both prior to and at the hearing petitioner was provided with copies of form_4340 certificate of assessments payments and other specified matters petitioner’s arguments at the hearing challenged the collection action on grounds of liability claiming a lack of authority on the part of the internal_revenue_service to assess and collect the tax following the hearing on date respondent issued to petitioner the notice_of_determination concerning collection actions s under sec_6320 and or sustaining the proposed levy petitioner’s petition disputing respondent’s notice_of_determination was filed on date and reflected an address in fort walton beach florida the petition raises contentions regarding the underlying tax_liability and more specifically the validity of the notice_of_deficiency and authority of the issuing agent the validity of the assessment petitioner’s receipt of a statutory notice_and_demand for payment and the requisite verification from the secretary that the requirements of any applicable law or administrative procedure have been met respondent prepared and filed an answer to the petition and subsequently filed the subject motion for summary_judgment and to impose a sec_6673 penalty discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact in this case i collection action sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of an appeals_office hearing sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 a review of underlying liability petitioner apparently seeks to challenge in this case the existence of his underlying liability on grounds that the notice_of_deficiency he received was invalid due to lack of a delegation of authority from the secretary to the director of the service_center who issued the notice this contention however is without merit as this court has explained the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i the secretary’s authority to issue notices of deficiency was delegated to the district_director and also to the director of the service_center sec_301_6212-1 sec_301_7701-9 proced admin regs 118_tc_162 accordingly because petitioner received a valid notice_of_deficiency and did not timely petition for redetermination he is precluded under sec_6330 from disputing his underlying tax_liability in this proceeding b review for abuse_of_discretion petitioner also makes various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion petitioner claims that no valid assessment supports the proposed levy and asserts that he should have been provided with a copy of form 23c summary record of assessment and with proof of the filed return from which the assessment emanated again these arguments have been repudiated federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 upon request the secretary is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed id sec_301_6203-1 proced admin regs a form_4340 constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 and cases cited thereat absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite nor is the commissioner required to use form 23c in making an assessment 118_tc_365 affd 329_f3d_1224 11th cir furthermore a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n here petitioner has cited no irregularities that would cast doubt on the information recorded in the form_4340 and he was furnished with copies of this document both prior to and at the hearing additionally arguments substantially identical to his statements concerning filed returns have been summarily rejected see eg fink v commissioner tcmemo_2003_61 we conclude that petitioner’s complaints regarding the assessment are meritless petitioner also alleges not to have received the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 119_tc_252 the form_4340 indicates that petitioner was sent at least two such notices of balance due on april and date finally petitioner advances several contentions phrased in terms of the prescribed verification that the requirements of any applicable law or administrative procedure were met these claims are to a certain degree interrelated with his arguments couched in terms of the assessment to the extent that there exists a different emphasis suffice it to say that sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied craig v commissioner supra pincite nestor v commissioner supra pincite moreover we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 to comply with sec_6330 nestor v commissioner supra pincite davis v commissioner supra pincite thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in 115_tc_576 we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner supra pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay by advancing contentions previously and consistently rejected by this and other courts we note that during petitioner’s hearing before appeals the officer provided petitioner with a copy of davis v commissioner supra and thompson v irs aftr 2d ustc par e d cal and explained how those cases reflected a rejection of positions similar to petitioner’s hence petitioner received fair warning but has persisted in disputing respondent’s determination the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case we will grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
